24 So. 3d 812 (2010)
Fernando SESMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-3358.
District Court of Appeal of Florida, Second District.
January 8, 2010.
PER CURIAM.
Fernando Sesmas appeals from the denial in part and dismissal in part of his motion for correction of an illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a). We affirm. However, it appears that time remains for Sesmas to file a motion for out-of-state jail credit under Florida Rule of Criminal Procedure 3.850. See Garnett v. State, 957 So. 2d 32, 33 (Fla. 2d DCA 2007) (en banc) (holding that out-of-state jail credit, because its award is within the discretion of the trial court, "is not `an entitlement' for purposes of rule 3.800(a)").
Affirmed.
VILLANTI, KHOUZAM, and CRENSHAW, JJ., Concur.